DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-6, 8-15, 17-24, 26-27 are pending.
This action is Non-Final.

Drawings
The drawings are objected to because Figure 2 does not comply with the rule 1.84 as the text is not all oriented in the same direction (Figure 2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Objections
Claim 11 objected to because of the following informalities:  claim 11 “a insulin” should read “an insulin”, “the circulation” should read “circulation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17-24, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 19, the limitations of the second program are not clear and render the claim indianite (Claim 1 used as representative claim):


    PNG
    media_image1.png
    274
    694
    media_image1.png
    Greyscale

The claimed portion here sets forth positive steps in summary form: receiving CHO and plasma insulin data to calculate an amount of insulin need via Kalman filtering which is clear. Everything after the amended “wherein” is unclear what is intended to be set forth. It is unclear if any further steps are being set forth, however, this is the argued point of novelty, it is critical to understand what applicant is intending to set forth as the metes and bounds. As claimed, it is unclear if a metabolic state determination is being claimed or if such is merely that an ISOB allows for such determination, unclear if a determination of ISOB is being claimed, and how such relates to the remainder of this limitation and other limitations, and is unclear what the last portion is achieving. If these are actual steps in the claimed algorithm, then applicant needs to claim them in active verse as opposed to passive past tense intentions to make clearest possible what the intended metes and bounds are. Lastly, the usage of ISB is not an abbreviation that exists in the claims or the application as filed. It is unclear what this limitation is setting forth for the insulin need which has already been set forth as using plasma insulin and CHO, is ISB these signals or is this some other mechanism replacing what has already been set forth in the claim? Due the great deal of uncertainty in the claims, it would be improper to place a speculative prior art rejection on the claims. See MPEP 2173.06: Second, where there is a great deal of confusion In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
Claims 3, 12, 21 “when determining the metabolic state” render the claims indefinite. As addressed prior, it is not clear that the claims set forth a positive ability, step, or programing to complete such determination of metabolic state which makes the metes and bounds of the claim unclear which renders the claim indefinite. Likely, by addressing the independent claims this rejection will be remedied.
Claims 5, 14, 23 the limitations of “transform a difference using a metric of patient insulin sensitivity” is not clear which renders the claim indefinite. A difference of what? This makes the metes and bounds of the claim unclear which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 1/28/2021.
Applicant’s arguments regarding the drawing objections have been fully considered. First, applicant has not explained all drawing changes as is required, this the drawings for this reason are not accepted. Clearly elements have been removed from the version of Figure 2 presented on 1/28/2021 compared to the original Figures, yet no explanation has been provided for feature removal. Further regarding Figure 2, Applicant corrected one issue of text not being 

    PNG
    media_image2.png
    402
    227
    media_image2.png
    Greyscale

Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments in the specification and applicant’s assertion that no new matter was added. The objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of 35 U.S.C. 112(b) have been fully considered and are partially persuasive due to the amendments to the claims, but the amendments have resulted in new rejections.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to the claims to include a practical application; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered. At this time, the art rejections have been withdrawn, but as addressed above, the amendments which applicant’s argue form the novelty of the invention are unclear, and as there is a great degree of uncertainty, it would be improper to apply speculative art rejections at this time, In re Steele. Upon overcoming these rejections, the claims will be evaluated in view of the art of record and any necessary updated searches.

Conclusion
No prior art rejections have been applied under In re Steele, due to the uncertainty being claimed. Due the great deal of uncertainty in the claims, it would be improper to place a speculative prior art rejection on the claims. See MPEP 2173.06: Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayter et al. (Hayter, US, 2011/0029269), Galley et al. (Galley, US 2003/0028089), Sloan et al. (Sloan, US 2010/0295686), and Agrawal et al. (Agrawal, US 2013/0338629) as applied in the rejections of record. In addition, Mastrototaro et al. (Mastrototaro, US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791